DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. The Action is responsive to the Application filed 11/25/2020. 
3. Please note claims 1-24 are pending and claims 1, 10 and 18 are independent.
Information Disclosure Statement
4. The information disclosure statements (IDS) submitted on 01/20/2021 were submitted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner and electronically signed as attached.
Claim Objections
5. Claim 6 is objected to because of the following informalities:  
As per claim 6, the claim recites “The system of claim 1 further comprising a circuit control logic in communication with the mobile database for adjusting database segmentation and send and receive parameters.”.  
Here the circuit control logic in communication with the device for “adjusting database segmentation and send and receive parameters” is seems to be ambiguous. Is it for “adjusting database segmentation, [[and]] sending and receiv[[e]]ing parameters”?
Appropriate correction is required should it deem a necessity.

Claim Rejections - 35 USC § 112
6. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.1. Claims 1–9 and 18 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As per claim 1, the claim recites a system comprising of at least one mobile database and a first electronic circuit as components. It is noted that a second electronic circuit being communicated to. Based on specification, Paragraph [0022], for example, “The electronic circuit includes a controller, a secured basic input/output (BIOS) system, a memory unit, a radio unit, and an antenna”. As such, the electronic circuit does not seem being able to perform a step of a method by invoke the method. The system performs processes including segmenting, indexing and sending database segments, that each requires a hardware component to actuate. However, the claim does not comprise any component, such as processor, computer or server, to actuate the processes. Accordingly, the claim is rejected.


Claims 2-9 depend upon claims 1 directly or indirectly, respectively, and each inherits the deficiency of being unable to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

6.2. Claims 10-16 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for management mobile database and/or sharing its data, does not reasonably provide enablement for implementing the methods.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use of the invention commensurate in scope with these claims. 
As per claim 10, the claim recites a set of steps being performed. The steps do not seemed being performed mentally or by a pencil and a sheet of paper. The steps seemed being mainly performed by a server, a computer or a processor. Accordingly, the methods seems to be a server, a computer or a processor implemented. Without 
Claims 11-16 depend upon claim 10 directly or indirectly, and each inherits the deficiency of being unable to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Accordingly, claims 11-16 and 24 are rejected on the same rationale that rejected claims 10 and 23 above, respectively. 
Double Patenting
7.1. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
This is an obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Parent 10846343.  Although the conflicting are not patentably distinct from each other because since the claim of the Parent 10846343 contains the very elements of the claims of the instant application, and as such, anticipate the claims of the instant application. See table below for the corresponding claims in conflict between the instant application and U.S. Patent 10803492under the rejections.

Please note the listing makes comparison of all claims between the instant application and the Patent.

Instant Application claims 1-18
Patent 10853327 claims 1-20
1. A mobile database management and sharing system, comprising:
at least one mobile database; and
a first electronic circuit in communication with the mobile database, the electronic circuit including a controller, a secured basic input/output (BIOS) system, a memory unit, a radio unit, and an antenna;




wherein the system segments the 










wherein the system indexes the plurality of database segments; and
wherein the system sends one or more of the plurality of database segments to a second
electronic circuit over a private secured communication protocol.



3. The system of claim 1 wherein one or both of the first and second electronic circuit is housed within one or more mobile devices.

4. The system of claim 1 further comprising a database management logic in communication with the mobile database for analyzing and processing data received from the first electronic circuit.




5. The system of claim 1 further comprising a circuit logic in communication 
6. The system of claim 1 further comprising a circuit control logic in communication with the mobile database for adjusting database segmentation and send and receive parameters.
7. The system of claim 3 wherein the plurality of database segments is encrypted and stored on one more mobile device memories in the one or more mobile devices.




8. The system of claim 3 further comprising a database assembly logic in
communication with the mobile 

































9. The system of claim 1 further comprising cloud software in communication with the system.

10. A method of mobile database management and sharing, comprising:

processing data received from at least one mobile device containing at least one electronic segmenting a mobile database into a plurality of database segments;
indexing the plurality of database segments;
processing a database sharing request received from at least one mobile device, the database sharing request requesting sharing of one or more of the plurality of 








sending the one or more of the plurality of database segments requested to at least one mobile device over a private secured communication protocol.








11. The method of claim IO further comprising communicating the database sharing request to a central server.

12. The method of claim 11 further comprising communicating database data to the central server in parallel with the database sharing request.

13. The method of claim 11 further comprising receiving a reply to the database sharing request from the central server.







14. The method of claim 10 further comprising running back-end software on a central server.





15. The method of claim 10 further comprising running an error protocol.

16. The method of claim 15 further comprising detecting an error, recovering data, repeating the segmentation step, and repeating the sending step.
17. The method of claim 14 wherein the back-end software includes artificial 
18. A mobile device containing a database management and sharing system, comprising:
a shared mobile database;
one or more proxy entities related to the shared mobile database;
an electronic circuit in communication with the shared mobile database and the one or more proxy entities, the electronic circuit including a controller, a secured basic input/output (BIOS) system, a memory unit, a radio unit, and an antenna; and

mobile software executed and running on the mobile device;

wherein the system segments the shared mobile database into a plurality of database segments;

wherein at least some of the plurality of database segments are sent via the one or more proxy entities to one or more separate mobile devices and stored in the mobile device and the one or more separate mobile devices.

at least one mobile database; and 
a first electronic circuit in communication with the mobile database, the electronic circuit including a controller, a microprocessor, a secured basic input/output (BIOS) system, a memory unit, a radio unit, and an antenna; 
wherein the system segments the mobile database into a plurality of database segments, a number of 
wherein when the mobile database and database segments are connected, mobile database sharing requests queued on the mobile database are transparent to the user; 
wherein the system indexes the plurality of database segments; and 
wherein the system sends one or more of the plurality of database segments to a second electronic circuit 

2. The system of claim 1 wherein one or both of the first and second electronic circuit is an integrated circuit.

3. The system of claim 1 wherein one or both of the first and second 











4. The system of claim 3 wherein the plurality of database segments is encrypted and stored on one more mobile 

5. The system of claim 3 further comprising a database assembly logic in communication with the mobile database configured to communicate with the one or more mobile devices to collect and assemble the mobile database using one or more private channels in parallel to sending the one or more of the plurality of database segments.

6. The system of claim 1 further comprising a database management logic in communication with the mobile database for analyzing and processing 

7. The system of claim 1 further comprising a circuit logic in communication with the mobile database for performing optimization of allocation of the plurality of database segments.

8. The system of claim 1 further comprising a circuit control logic in communication with the mobile database, the circuit control logic adjusting 

9. The system of claim 1 further comprising cloud software in communication with the system.

10. A computer-implemented method of mobile database management and sharing, comprising: 
processing data received from at least one mobile device containing at least one electronic circuit; 
segmenting a mobile database into a plurality of database segments; indexing the plurality of database segments; 
processing a database sharing request received from at least one mobile device, the database sharing request 
determining whether to handle the database sharing request locally or globally over multiple additional mobile devices and whether to transfer the database sharing request to the multiple additional mobile devices so they work in conjunction to store a requested database item; 
sending the one or more of the plurality of database segments requested to at least one mobile device over a private secured communication protocol and moving one or more of the plurality of database segments between mobile devices according to one or more of: memory capacity, mobile network 

11. The method of claim 10 further comprising communicating the database sharing request to a central server.

12. The method of claim 11 further comprising communicating database data to the central server in parallel with the database sharing request.

13. The method of claim 11 further comprising receiving a reply to the 

14. The method of claim 10 further comprising running back-end software on a central server.

15. The method of claim 14 wherein the back-end software includes artificial intelligence.

16. The method of claim 10 further comprising running an error protocol.

17. The method of claim 16 further comprising detecting an error, recovering data, repeating the segmentation step, and repeating the sending step.



18. A mobile device containing a database management and sharing system, comprising: 
a shared mobile database; 
one or more proxy entities related to the shared mobile database; 
an electronic circuit in communication with the shared mobile database and the one or more proxy entities, the electronic circuit including a controller, a microprocessor, a secured basic input/output (BIOS) system, a memory unit, a radio unit, and an antenna; and 
mobile software executed and running on the mobile device; 
wherein the system segments the shared mobile database into a plurality of database segments; 

wherein at least some of the plurality of database segments are sent via the one or more proxy entities to one or more separate mobile devices and stored in the mobile device and the one or more separate mobile devices; 
wherein the one more proxy entities maintain processing requests in a queue; and 
wherein when the one or more proxy entities determine that a processing request is performed by a mobile device, the one or more proxy entities generate a database sharing request.


Claim Rejections - 35 USC § 102
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
8.1. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.2. Claims 10-11, 14-15 and 17 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Ruotsi: “MOBILE GROUP DATA DISTRIBUTION”, (U.S. Patent Application Publication US 2009/0082051 A1, filed Sep. 21, 2007 and published Mar. 26, 2009)

As per claim 10, Ruotsi teaches a method of mobile database management and sharing, comprising:
processing data received from at least one mobile device containing at least one electronic circuit (See Fig. 4 and [0039]-[0042], on the user mobile device 130, the user makes a change to the group data using the mobile GUI 432, the mobile GUI 432 submits the change to the mobile logic 433 for the application, the mobile logic 433 makes local changes to the group data in the mobile database 431, the mobile logic 433 also packages up and queues the change data for distribution with the mobile protocol 434, the mobile protocol assigns local sequence number to the changed records of the group data, and at a later the user mobile device 130 connects with the distribution 
segmenting a mobile database into a plurality of database segments (See [0021], the distribution server 310 also stores a central copy of the shared data 330-332 associated with each group. Here associating data to groups of mobile users teaching grouping of database, a segmenting of database);
indexing the plurality of database segments (See [0027], the data can be structured as a database containing tables having records with the fields broken out and indexed appropriately to the application);
processing a database sharing request received from at least one mobile device, the database sharing request requesting sharing of one or more of the plurality of database segments (See [0024] and [0037], the mobile group data distribution is coordinated with data transfers or message exchanges between three segments: the distribution server 210, the application server 260, and the user mobile devices 130 for providing scaling of the group data distribution service to a desired number of mobile devices 130.; and when that device next connects to the distribution server, this sequence number of the last distributed change is used as a starting point for distributing subsequent changes to the device. Here the connection by the mobile device is a request for receiving changes queued on the distribution server);
sending the one or more of the plurality of database segments requested to at least one mobile device over a private secured communication protocol (See [0016] and 

As per claim 11, Ruotsi teaches the method of claim 10 further comprising communicating the database sharing request to a central server (See [0042], depending on connectivity with the distribution server, the user mobile device 130 connects with the distribution server 210. Here connecting to the distribution server teaches a request for sharing with other members in the same group via the distribution server).

As per claim 14, Ruotsi teaches the method of claim 10 further comprising running back-end software on a central server (See Figs. 2-4, [0016], and [0031]-[0032], the distribution server 210 contains backend APIs 224 (typically web-based), the management tools 412 for administering the information in the group membership database 320 (FIG. 3) that defines the groups, users, user membership in groups and mobile devices associated with the users and the pusher for generating a tickle message. Here the backend APIs, the management tools and the pusher is the back-end software running on a central server).



As per claim 15, Ruotsi teaches the method of claim 10 further comprising running an error protocol (See Figs. 1-2 and [0016], a possible system architecture 200 for the mobile collaborative community system that provides the collaborative community services 115 (FIG. 1) to user mobile devices and the system’s architecture including servers that provide data distribution and group management and infrastructure 240, such as, data and connection security, billing, logging, monitoring and failover capability. Here the failover capability runs error protocol to detect error and fail over).
Claim Rejections - 35 USC § 103
9. The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.1. In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.2. The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.2.1. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.2.2. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.2.3. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.3. Claims 1-4 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Ruotsi, in view of 
Agrafioti et al.: “PREAUTHORIZED WEARABLE BIOMETRIC DEVICE, SYSTEM AND METHOD FOR USE THEREOF”, (U.S. Patent Application Publication US 2015/0028996 A1, filed Jul. 24, 2014 and published Jan. 29, 2015, hereafter “Agrafioti”).

As per claim 1, Ruotsi teaches a mobile database management and sharing system, comprising:
at least one mobile database (See Figs. 2-3 and [0022], a distribution server implements a relational database and stores a central copy of the shared data 330-332 associated with each group); and

the electronic circuit including a controller (See [0031], the management tools is the controller for administering the information in the group membership database 320 (FIG. 3) that defines the groups/users/user membership in groups and mobile devices associated with the users and also manages and records information as to which application(s) are stored on the individual user mobile devices. The tools thus allows the distribution server 210 to further limit distribution of group data on an application basis. In other words, the distribution server distributes the shared group data for a particular application to only those mobile devices of group members that support the respective application), a secured basic input/output (BIOS) system (the Examiner takes official notice that: the Examiner takes official notice that: (an inherent component of a computer known as the System BIOS, ROM BIOS or PC BIOS) is firmware used to perform hardware initialization during the booting process (power-on startup), and to provide runtime services for operating systems and programs – PC Guide archived 2014-12-21, WIKIPEDIA retrieved 2014-12-06), and a memory unit (See (0015] The server computers 110 and mobile communication devices 130 generally include at least one processing unit, a memory and storage for holding data and program 
However, Ruotsi does not explicitly teach that the electronic circuit further including a radio unit, and an antenna. 
On the other hand, as an analogous art of managing data on client, peer to peer (directly or indirectly) and host architecture, Agrafioti teaches the electronic circuit further including a radio unit (See [0096], the wearable biometric device may be arranged to include proximity sensors for sensing an authorized authentication device or an access point which may be used by radios and/or transceivers included in the biometric device), and an antenna (See [0104], the wearable biometric device may be coupled to one or more antennas to facilitate the transmission and reception of wireless signals ).
It would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to combine Agrafioti’s teaching with Ruotsi because Ruotsi is dedicated to managing shared data in a central location accessible to all group members and Agrafioti is dedicated to identity authentication for access control as well as personalization of the environment, and using Agrafioti’s improved identity access authentication, Ruotsi would have been able to improve security of shared data accessed by authenticated portable devices in applications requiring access to a database.
Ruotsi in view of Agrafioti further teaches the following:

wherein the system indexes the plurality of database segments (See Ruotsi: [0027], the data can be structured as a database containing tables having records with the fields broken out and indexed appropriately to the application); and
wherein the system sends one or more of the plurality of database segments to a second electronic circuit over a private secured communication protocol (See Figs. 2-4, [0016] and [0022], a firewall is implemented as a private network for connections between the distribution server and the mobile devices,  a first user (e.g., user0) who belongs only to one group (e.g., group1) will, have the group data 340 of that group distributed to his or her mobile device 360. Another user (e.g., user1) who belongs to two groups (e.g., group3 and group6) will have the shared data 341,342 for those groups on his or her mobile device 361.).

As per claim 2, Ruotsi in view of Agrafioti teaches the system of claim 1 wherein one or both of the first and second electronic circuit is an integrated circuit (See Ruotsi:  [0015], the server computers 110 and mobile communication devices 130 generally include at least one processing unit, a memory and storage for holding data and program instructions, communication connections with other computers and devices, 

As per claim 3, Ruotsi in view of Agrafioti teaches the system of claim 1 wherein one or both of the first and second electronic circuit is housed within one or more mobile devices (See Ruotsi:  Figs. 1-2 and [0015]-[0016], the mobile communication devices 130 generally include at least one processing unit, a memory and storage for holding data and program instructions, communication connections with other computers and devices, and input/output capabilities and FIG. 2 illustrates in more detail a possible system architecture 200 for the mobile collaborative community system that provides the collaborative community services 115 (FIG. 1) to user mobile devices 130 (FIG. 1).).

As per claim 4, Ruotsi in view of Agrafioti teaches the system of claim 1 further comprising a database management logic in communication with the mobile database for analyzing and processing data received from the first electronic circuit (See Ruotsi: [0029], The distribution server contains a distribution database 411, and programming for group/application/user/device management 412, a mobile protocol 413 and a pusher 414. Additionally, the distribution server contains a pending queue 415 to hold changes made to the shared group data at the user mobile devices 130 for processing by the application server 260. Here the combined group/application/user/device 

As per claim 8, Ruotsi in view of Agrafioti teaches the system of claim 3 further comprising a database assembly logic in communication with the mobile database configured to communicate with the one or more mobile devices to collect and assemble the mobile database using one or more private channels in parallel to sending the one or more of the plurality of database segments (See [0216], the computer program instructions may also cause at least some of the operational steps shown in the blocks of the flowchart to be performed in parallel, some of the steps may also be performed across more than one processor, such as might arise in a multi-processor computer system. In addition, one or more blocks or combinations of blocks in the flowchart illustration may also be performed concurrently with other blocks or combinations of blocks).

9.4. Claims 7 and 5 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Ruotsi, in view of Agrafioti, as applied to claims 1-4 and 8 above, and further in view of
Lambert et al.: “SYSTEM AND METHOD FOR SECURE DATA TRANSMISSION AND STORAGE”, (U.S. Patent Application Publication US 2017/0061138 A1, filed April 17, 

As per claim 7, Ruotsi in view of Agrafioti does not explicitly teach the system of claim 3 wherein the plurality of database segments is encrypted and stored on one more mobile device memories in the one or more mobile devices.
As an analogous art on database segmenting and indexing, Lambert teaches the system of claim 3 wherein the plurality of database segments is encrypted and stored on one more mobile device memories in the one or more mobile devices (See [0086], determine the optimal set of storage locations and separate access areas for the various segments of the encrypted data object, which include a set of storage locations that store the segments from the same data object in diverse, separate, and securely isolated access areas; and at Table 3: A portion of an ODO that is processed by the invention to provide secure transmission and storage of the ODO. Segment A collection of ODO Segments that may be reordered and may contain Invalid Grouping Data SMR Segment Management Record is the collection of data about the identity, processing, encryption, packaging, and transmission of a Segment of an ODO SMS Short Message Service is a text messaging component of a mobile communications system.).
It would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to combine Lambert’s teaching with Ruotsi in view of Agrafioti because Lambert is dedicated to improving security of data transmitted and stored data by encryption, Ruotsi in view of is Agrafioti is 

As per claim 5, Ruotsi in view of Agrafioti, and further in view of Lambert teaches the system of claim 1 further comprising a circuit logic in communication with the mobile database for performing optimization of allocation of the plurality of database segments (See Lambert: [0086], assessing storage and retention capabilities prior to transmission to determine the optimal set of storage locations and separate access areas for the various segments of the encrypted data object, which include a set of storage locations that store the segments from the same data object in diverse, separate, and securely isolated access areas).

9.5. Claims 6 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Ruotsi, in view of Agrafioti, as applied to claim 1-4 and 8 above, and further in view of
PINEAS: “METHOD AND APPARATUS FOR PROVIDING SECURE FILE TRANSMISSION”, (U.S. Patent Application Publication US 2015/0350299 A1, filed June 3, 2014 and published December 3, 2015)

As per claim 6, concerning “the system of claim 1 further comprising a circuit control logic in communication with the mobile database for adjusting database segmentation and send and receive parameters”, Ruotsi, in view of Agrafioti teaches “the system of claim 1 further comprising a circuit control logic in communication with the mobile database for sending and receiving parameters” (See [0045], The pusher 414 on the distribution server 210 retrieves the change data from the distribution queue, and makes decisions based on group membership and installed application about which of the user mobile devices is to have the data distributed to them. The pusher 414 adds the changed group data along with its assigned global sequence number to the distribution database 411, and issues tickle messages to the user mobile devices to which the group data is distributed. Here the sequence number is sent and received).
However, Ruotsi, in view of Agrafioti does not explicitly teach the system of claim 1 further comprising a circuit control logic in communication with the mobile database for adjusting database segmentation.
As an analogous art on database segmenting and indexing, PINEAS teaches the system of claim 1 further comprising a circuit control logic in communication with the mobile database for adjusting database segmentation (See Table 2 and [0030], performing error detection/checksum validation at the server 106 and user device 101 may be supported by the segmentation platform 103, each segment that failed to maintain integrity through the transfer is further split into smaller segments, transferred 
It would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to combine PINEAS’s teaching with Ruotsi in view of Agrafioti because Ruotsi is dedicated to managing shared data in a central location accessible to all group members and PINEAS is dedicated to enabling device users to securely and rapidly transmit files over a network to one or more recipients, and using PINEAS’s error detection and recovery scheme, Ruotsi in view of Agrafioti would be able to improve the quality of segments transferred between mobile devices and the distribution server.

As per claim 9, Ruotsi in view of Agrafioti, and further in view of PINEAS teaches the system of claim 1 further comprising cloud software in communication with the system (See PINEAS:[0042], the segmentation platform 103 may be implemented as a service, cloud based solution or hosted solution that facilitates interaction between a server 106 that sends a selected data file (e.g., per database 108) to a user device 101 that is to receive the file.).

9.6. Claims 12-13 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Ruotsi, as applied to claim 10 above, and further in view of Agrafioti.

As per claim 12, with respect to the method of claim 11 further comprising “communicating database data to the central server in parallel with the database sharing request”, Ruotsi teaches “communicating database data to the central server the database sharing request” (Ruotsi: [0042], transfer the change data to the distribution server).
However, Ruotsi does not teach communicating database data to the central server in parallel with the database sharing request.
On the other hand, as an analogous art of managing data on client, peer to peer (directly or indirectly) and host architecture, Agrafioti teaches performing program instructions blocks of a method in parallel across more than one processor or performing combined blocks concurrently (See [0216], the computer program instructions may also cause at least some of the operational steps shown in the blocks of the flowchart to be performed in parallel, some of the steps may also be performed across more than one processor, such as might arise in a multi-processor computer system. In addition, one or more blocks or combinations of blocks in the flowchart illustration may also be performed concurrently with other blocks or combinations of blocks,). 


As per claim 13, Ruotsi in view of Agrafioti further teaches the method of claim 11 further comprising receiving a reply to the database sharing request from the central server (See Agrafioti: [0178], the biometric device and the access point may be begin a handshaking protocol for determining if the biometric device is authenticated with its wearer and preauthorized. Here handshake protocol teaches handshaking on responding to a received event).

9.7. Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over 
Ruotsi, as applied to claims 10 and 15 above, and further in view of 
PINEAS: “METHOD AND APPARATUS FOR PROVIDING SECURE FILE TRANSMISSION”, (U.S. Patent Application Publication US 2015/0350299 A1, filed June 3, 2014 and published December 3, 2015).


However, Ruotsi does not explicitly teach the method of claim 15 further comprising detecting an error, recovering data, repeating the segmentation step, and repeating the sending step.

As an analogous art on database segmenting and indexing, PINEAS teaches the method of claim 15 further comprising detecting an error, recovering data, repeating the segmentation step, and repeating the sending step (See Table 2 and [0030], performing error detection/checksum validation at the server 106 and user device 101 may be supported by the segmentation platform 103, each segment that failed to maintain integrity through the transfer is further split into smaller segments, transferred to the user device 101, put back together at the client to form the original segment (failed segment) and another checksum is performed again and , a failed file segment is continually broken into smaller segments until the integrity of the data transfer can be confirmed or the specific portion of the data file that failed (e.g., which line or lines in the file cannot be transferred) are determined.).
It would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to combine PINEAS’s teaching with Ruotsi because Ruotsi is dedicated to managing shared data in a central location accessible to all group members and PINEAS is dedicated to enabling device users to PINEAS’s error detection and recovery scheme, Ruotsi would be able to improve the quality of segments transferred between mobile devices and the distribution server.

9.8. Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over 
Ruotsi in view of 
ROSENSHINE: “INTEGRATING OFFSITE ACTIVITIES RELATED TO CHAT AND TEXT MESSAGING WITH ONLINE DATA RECORDS”, (U.S. Patent Application Publication US 2016/0105518 A1, filed Dec.17, 2015 and published Apr. 14, 2016), and further in view of Agrafioti.

As per claim 18, Ruotsi teaches a mobile device containing a database management and sharing system, comprising:
a shared mobile database (See Figs. 2-3 and [0022], a distribution server implements a relational database and stores a central copy of the shared data 330-332 associated with each group).
Ruotsi does not explicitly teach one or more proxy entities related to the shared mobile database.
As an analogous art on managing database on network environment, ROSENSHINE teaches one or more proxy entities related to the shared mobile database 
It would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to combine ROSENSHINE’s teaching with Ruotsi because Ruotsi is dedicated to managing shared data in a central location accessible to all group members and ROSENSHINE is dedicated to database entities tracking and the combined teaching by associating Ruotsi’s shared database segments with memorable proxies because the association would have been desirable for improving records management due to memorable of proxies.
Ruotsi in view of ROSENSHINE further teaches the following:
an electronic circuit in communication with the shared mobile database (See Ruotsi: Figs. 2-3, [0024] and [0032], the distribution server operates to distribute each group's shared data and changes to the shared data out to all the mobile devices 360-362 of the members of each group via a data network 350. The distribution server is the first circuit) and the one or more proxy entities (See ROSENSHINE: [0023], the Tracker generates a temporary shorter ID as a proxy to the original ID, and appends it to a new SMS), the electronic circuit including a controller (See Ruotsi: [0031], the management tools is the controller for administering the information in the group membership database 320 (FIG. 3) that defines the groups/users/user membership in groups and mobile devices associated with the users and also manages and records information as to which application(s) are stored on the individual user mobile devices. The tools thus allows the distribution server 210 to further limit distribution of group data on an application basis. In other words, the distribution server distributes the shared group data for a particular application to only those mobile devices of group members that support the), a secured basic input/output (BIOS) system (the Examiner takes official notice that: (an inherent component of a computer known as the System BIOS, ROM BIOS or PC BIOS) is firmware used to perform hardware initialization during the booting process (power-on startup), and to provide runtime services for operating systems and programs – PC Guide archived 2014-12-21, WIKIPEDIA retrieved 2014-12-06), a memory unit (See Ruotsi: [0015] The server computers 110 and mobile communication devices 130 generally include at least one processing unit, a memory and storage for holding data and program instructions, communication connections with other computers and devices, and input/output capabilities).
However, Ruotsi in view of ROSENSHINE does not explicitly teach that the electronic circuit further including a radio unit, and an antenna. 
On the other hand, as an analogous art of managing data on client, peer to peer (directly or indirectly) and host architecture, Agrafioti teaches the electronic circuit further including a radio unit (See [0096], the wearable biometric device may be arranged to include proximity sensors for sensing an authorized authentication device or an access point which may be used by radios and/or transceivers included in the biometric device), and an antenna (See [0104], the wearable biometric device may be 
It would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to combine Agrafioti’s teaching with Ruotsi in view of ROSENSHINE because Ruotsi is dedicated to managing shared data in a central location accessible to all group members and Agrafioti is dedicated to identity authentication for access control as well as personalization of the environment, and using Agrafioti’s improved identity access authentication, Ruotsi would have been able to improve security of shared data accessed by authenticated portable devices in applications requiring access to a database.
Ruotsi in view of ROSENSHINE, and further in view of Agrafioti further teaches the following:
mobile software executed and running on the mobile device (See Ruotsi: [0033], the user mobile device 13 0 contains software executed and running on the device, including the software user-facing mobile user interface 432 and the mobile device portion of the application logic 433, and the user interface 432 and application logic 433 permit the user to interact with the group data for the application, or in other words provide the functionality of the application to the user on the mobile device. A software permitting a user to interact reads on software executed and running on the mobile device);

wherein the system indexes the plurality of database segments (See Figs. 2-4, [0016] and [0022], a firewall is implemented as a private network for connections between the distribution server and the mobile devices, a first user (e.g., user0) who belongs only to one group (e.g., group1) will, have the group data 340 of that group distributed to his or her mobile device 360. Another user (e.g., user1) who belongs to two groups (e.g., group3 and group6) will have the shared data 341,342 for those groups on his or her mobile device 361); and
wherein at least some of the plurality of database segments are sent via the one or more proxy entities to one or more separate mobile devices (See Ruotsi: [0016] and [0037], the distribution server then distributes changes with sequence numbers after that of the last distributed change. Here the mobile device made data changes requests to share the changes with other group members by queuing the sequences of changes to transfer to the distribution server; and ROSENSHINE: [0023 and [0028]-[003], based on the new record ID, the Tracker generates a temporary shorter ID as a proxy to the original ID, and appends it to a new SMS; user types a message, using the SMS template created by the Tracker; when the SMS is sent, the Tracker parses the message body, 
stored in the mobile device and the one or more separate mobile devices (See Ruotsi: [0024], [0033] and [0037], the user mobiles device 130 also contains a mobile database 431 that stores the group data for the group's to which the user of the mobile device belongs. The mobile group data distribution is coordinated with data transfers or message exchanges between three segments: the distribution server 210, the application server 260, and the user mobile devices 130 for providing scaling of the group data distribution service to a desired number of mobile devices 130.; and when that device next connects to the distribution server, this sequence number of the last distributed change is used as a starting point for distributing subsequent changes to the device. Here the connection by the mobile device is a request for receiving changes queued on the distribution server. Here the mobile devices when connect and received changed group data is the one or more separate mobile devices).

References
10.1. The prior art made of record: 
   A. U.S. Patent Application Publication US- 20090082051-A1.
   B. U.S. Patent Application Publication US- 20150028996-A1.
   C. U.S. Patent Application Publication US- 20170061138-A1.
   D. U.S. Patent Application Publication US- 20150350299-A1.
E. U.S. Patent Application Publication US- 20160105518-A1.
10.2. The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
   F. U.S. Patent Application Publication US- 20110047146-A1.
   G. U.S. Patent Application Publication US- 20130127617-A1.
   H. U.S. Patent Application Publication US- 20090030911-A1.
Conclusion
11.1. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
11.2. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
12. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
12.2. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure 
Contact Information
13. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
February 8, 2022